***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 REDDING LIFE CARE, LLC v. TOWN OF REDDING
                 (SC 20054)
       Robinson, C. J., and Palmer, D’Auria, Ecker and Lavine, Js.

                                  Syllabus

Pursuant to this court’s decision in State v. Curcio (191 Conn. 27), an
    interlocutory court order or ruling may be immediately appealable if
    the order or ruling either terminates a separate and distinct proceeding,
    or so concludes the rights of the parties that further proceedings cannot
    affect them.
The plaintiff in error, S, filed a writ of error, seeking review of the trial
    court’s denial of his motion for a protective order in connection with
    the issuance of a subpoena compelling him to appear at a deposition.
    S had appraised certain real property that was the subject of a tax
    appeal. The appraisals had been performed prior to and independently
    of the tax appeal, to which S was not a party. During the pendency of
    the tax appeal, the defendant in error, the town of Redding, which was
    defending the tax appeal, served S with a subpoena compelling him to
    appear at a deposition in Florida, where S resided at that time. S filed
    the motion for a protective order in the trial court, seeking to prohibit
    the taking of the deposition. In support of his motion, S contended that
    he had not been retained by either party in the tax appeal, did not have
    any relevant knowledge, and could not be compelled to testify as an
    expert because Connecticut law prohibited the compulsion of testimony
    from an unretained expert. In denying S’s motion, the trial court ordered
    the deposition to proceed. After S filed his writ of error with this court,
    the town filed a motion to dismiss the writ of error for lack of subject
    matter jurisdiction on the ground that the trial court’s order was not a
    final judgment. This court then transferred the writ to the Appellate
    Court, which denied the town’s motion to dismiss. The Appellate Court
    ultimately granted the writ of error, basing its decision on the creation
    of a new, qualified testimonial privilege for unretained expert witnesses.
    The Appellate Court remanded the case to the trial court with direction
    to vacate its order denying the motion for a protective order and for a
    determination as to whether S’s proposed deposition testimony was
    barred under that privilege. The town thereafter filed a petition for
    certification to appeal from the Appellate Court’s judgment, which this
    court granted. Held:
1. Contrary to S’s claim, this court had subject matter jurisdiction to grant
    the town’s petition for certification to appeal from the Appellate Court’s
    judgment on the writ of error: subsections (a) and (b) of the statute
    (§ 51-199) governing the jurisdiction of this court clearly and explicitly
    grant to this court final and conclusive jurisdiction over writs of error,
    and, although the plain language of subsection (c) of § 51-199 expands
    the jurisdiction of the Appellate Court to include writs of error upon
    transfer from this court, no language in that subsection expressly divests
    this court of final jurisdiction over writs of error or remotely suggests
    that this court, upon transferring a writ of error to the Appellate Court,
    loses its authority to make the final determination concerning a writ
    of error; moreover, an appeal, for purposes of the statute (§ 51-197f)
    governing petitions for certification to appeal, clearly and unambigu-
    ously encompasses review of a lower court’s decision that is tantamount
    to an appeal from a final judgment, and a judgment on a writ of error
    that has been transferred from this court to the Appellate Court is
    tantamount to an appeal, as the language in § 51-199 strongly indicates
    that the legislature did not intend for the Appellate Court to be the court
    of last resort with respect to the review of trial court orders that give
    rise to writs of error, and writs of error and appeals have many features
    in common, as both must be taken from final judgments, must conform
    to the appellate rules of practice, and are prosecuted, briefed and argued
    in the same manner; furthermore, although an appeal is the means by
    which a party may seek review of a final judgment and a writ of error
    is the means by which a nonparty may seek such review, there is no
    distinction between a writ of error and an appeal that justifies treating
    them differently for purposes of § 51-197f.
2. The Appellate Court lacked subject matter jurisdiction over the writ of
    error because writs of error may be brought only from final judgments
    and the trial court’s interlocutory order directing the deposition of S to
    proceed did not constitute an appealable final judgment under Curcio:
    the trial court’s discovery order did not terminate a separate and distinct
    proceeding because that order was not sufficiently definite, specific or
    comprehensive, as the court, in issuing its order, did not rule on any
    specific questions the parties would ask of S at the deposition, and,
    insofar as those specific questions were unknown, it could not be deter-
    mined whether any privilege would apply to S’s prospective deposition
    testimony; moreover, S could not prevail on his claim that there could
    be no further proceedings before the trial court that could affect him,
    as he could be held in contempt by a Connecticut court for failing to
    comply with the subpoena because he sought a protective order from
    the Connecticut Superior Court and the discovery order was the byprod-
    uct of his having sought aid from the Connecticut court system, and
    requiring S to appeal from a contempt order did not violate justice or
    public policy but, rather, ensured that there would be a live controversy
    in which his legally protected interest has been adversely affected;
    accordingly, the Appellate Court’s judgment was reversed and the case
    was remanded with direction to dismiss S’s writ of error.
       Argued November 14, 2018—officially released May 21, 2019

                             Procedural History

  Writ of error from an order of the Superior Court in
the judicial district of New Britain, Schuman, J., deny-
ing a motion for a protective order filed by the plaintiff
in error, brought to this court, which transferred the
matter to the Appellate Court, DiPentima, C. J., and
Prescott and Beach, Js.; judgment granting the writ of
error and remanding the case to the trial court for
further proceedings, from which the defendant in error,
on the granting of certification, appealed to this court.
Reversed; judgment directed.
   Elliott B. Pollack, with whom were Michael J. Mara-
fito and, on the brief, Johanna S. Katz, for the defen-
dant in error (town of Redding).
  Proloy K. Das, with whom were Robert E. Kaelin
and, on the brief, Melissa A. Federico, for the plaintiff
in error (David R. Salinas).
  James J. Healy filed a brief for the Connecticut Trial
Lawyers Association as amicus curiae.
  Michael R. McPherson filed a brief for the Connecti-
cut Defense Lawyers Association as amicus curiae.
   Roderick R. Williams, deputy corporation counsel,
filed a brief for the city of New Haven as amicus curiae.
                          Opinion

   D’AURIA, J. In this certified appeal, we are asked to
determine whether there exists either an absolute or
qualified testimonial privilege for an unretained expert
who previously has rendered an opinion relevant to the
issues in a pending case. The defendant in error, the
town of Redding (town), appeals from the judgment of
the Appellate Court, which granted the writ of error
filed by the plaintiff in error, David R. Salinas. In grant-
ing the writ, the Appellate Court vacated the trial court’s
order denying his motion for a protective order that
sought to prohibit the town from taking his deposition
and ordered the trial court to determine whether Sali-
nas’ testimony was privileged under the new, qualified
unretained expert privilege that the Appellate Court
announced. To reach this issue, however, this court
must overcome two jurisdictional hurdles: (1) whether
this court has jurisdiction to grant certification to
appeal from the Appellate Court’s determination of a
writ of error, and (2) whether the trial court’s ruling
constituted an appealable final judgment. Although we
determine that we have jurisdiction to grant certifica-
tion, we nevertheless determine that there was no
appealable final judgment.1 Accordingly, we reverse the
judgment of the Appellate Court and direct that court
on remand to dismiss the writ of error for lack of a
final judgment.
   The following undisputed facts and procedural his-
tory are relevant to our review of these claims. In Octo-
ber, 2012, the town assessed real property owned by
Redding Life Care, LLC (Redding Life). As a result of
that assessment, Redding Life initiated an action against
the town to challenge the assessed value of the property
(tax appeal). Prior to the initiation of that action, in
2010 and 2011, Salinas had completed two appraisals of
that property on behalf of CapitalSource Bank (bank),
a nonparty to the tax appeal, as part of the underwriting
process for extending a loan to Redding Life in 2011.
In July, 2014, after learning about and obtaining copies
of these appraisals through the pretrial discovery pro-
cess, the town filed a motion for a commission to depose
Salinas, who resided in Florida. Redding Life and the
bank objected. The trial court, Hon. Arnold W. Aronson,
judge trial referee, granted the town’s motion.
   Subsequently, the town served Salinas with a sub-
poena compelling him to appear at a deposition sched-
uled for January, 2015, in Florida. Salinas filed a motion
for a protective order in the Connecticut Superior Court
seeking to prohibit the town from taking his deposition.
He argued that he had not been retained in the tax
appeal, did not have any relevant knowledge, and could
not be compelled to testify as an expert because Con-
necticut law ‘‘prohibit[s] the compulsion of such unre-
tained expert testimony.’’ The town objected.
   The court denied Salinas’ motion and ordered the
following: ‘‘The deposition shall proceed. The town
shall pay the witness his fees and expenses as provided
in Practice Book § 13-4 (c) (2). The town shall enter
into any reasonable protective order proposed by the
witness or the other parties designed to limit the use
of the information obtained in the deposition to this
case only.’’ Salinas then filed a writ of error with this
court seeking appellate review of the trial court’s denial
of his motion for a protective order. Salinas subse-
quently filed a motion seeking the following articula-
tion: ‘‘Did the trial court conclude that . . . Salinas can
be compelled under Connecticut law to provide expert
witness testimony against his will? If so, what is the
basis for that conclusion?’’ The court responded: ‘‘The
answer to the first question is no. It was unnecessary
to reach that conclusion because [Salinas] had already
authored appraisals that contained his opinions.’’
  The town thereafter filed a motion to dismiss the writ
of error for lack of subject matter jurisdiction, arguing
that the trial court’s discovery order did not constitute
an appealable final judgment. This court transferred
the matter to the Appellate Court pursuant to General
Statutes § 51-199 (c), and that court denied the town’s
motion to dismiss. Redding Life Care, LLC v. Redding,
174 Conn. App. 193, 196, 165 A.3d 180 (2017).
   The Appellate Court granted the writ of error and
remanded the case to the trial court with direction to
vacate the order denying the plaintiff in error’s motion
for a protective order. Id., 206. The Appellate Court
based its decision on its creation of a new, qualified
unretained expert privilege that it announced. Id., 205.
In defining the parameters of this privilege, the Appel-
late Court explained that, on remand, the trial court
‘‘should, in determining whether to grant Salinas’
motion for a protective order because his testimony is
appropriately barred by the qualified unretained expert
privilege, consider (1) whether, under the circum-
stances, he reasonably should have expected that, in
the normal course of events, he would be called upon
to provide opinion testimony in subsequent litigation;
and (2) whether there exists a compelling need for his
opinion testimony in this case. Additional considera-
tions may be relevant to the analysis, including, for
example, whether he was retained by a party with an
eye to the present dispute.’’ Id., 205–206.
   The town filed a petition for certification to appeal,
which we granted, limited to the following issues: ‘‘1.
Does Connecticut recognize a qualified expert testimo-
nial privilege in pretrial discovery (and at trial) permit-
ting an unretained expert to withhold testimony
regarding an opinion that the expert has previously
rendered and documented in a written report? 2. If
Connecticut recognizes this privilege, what is its scope?
3. Does the Supreme Court have jurisdiction to grant
certification to appeal from the Appellate Court’s final
determination of a writ of error?’’ Redding Life Care,
LLC v. Redding, 327 Conn. 991, 992, 175 A.3d 1247
(2018). Following oral argument, however, this court
requested that the parties file supplemental briefs on
the issue the Appellate Court had previously passed
upon: whether there was an appealable final judgment.
Additional facts will be set forth as necessary.
                             I
  Initially, we must resolve Salinas’ challenge to this
court’s subject matter jurisdiction to grant certification
to appeal from the Appellate Court’s judgment on his
writ of error, which was originally filed with this court
but transferred to the Appellate Court pursuant to § 51-
199 (c). We conclude that we have such jurisdiction.
    Salinas argues that by transferring the case to the
Appellate Court, this court lost jurisdiction over his
writ of error. Specifically, he argues that, in the absence
of a transfer of the writ of error back to this court,
§ 51-199 (c) provides no procedure by which this court
may later review the Appellate Court’s judgment on a
transferred writ of error.2 He further contends that even
if this court retains jurisdiction over his transferred writ
of error, it lacks jurisdiction to grant certification to
appeal pursuant to General Statutes § 51-197f because
that statute applies only to appeals, not writs of error.
The town counters that, pursuant to § 51-199 (a), this
court has ‘‘final and conclusive’’ jurisdiction over all
writs of error, even those transferred to the Appellate
Court, and that we should interpret the term ‘‘appeal’’
in § 51-197f broadly to encompass the judgment of the
Appellate Court on a transferred writ of error. We agree
with the town.
   ‘‘It is axiomatic that, except insofar as the constitu-
tion bestows upon this court jurisdiction to hear certain
cases . . . the subject matter jurisdiction of the Appel-
late Court and of this court is governed by statute.’’
(Internal quotation marks omitted.) Banks v. Thomas,
241 Conn. 569, 582, 698 A.2d 268 (1997); see also State
v. Curcio, 191 Conn. 27, 30, 463 A.2d 566 (1983) (‘‘The
right of appeal is purely statutory. It is accorded only
if the conditions fixed by statute and the rules of court
for taking and prosecuting the appeal are met.’’). In the
present case, whether this court may grant certification
to appeal from a judgment of the Appellate Court on
a transferred writ of error requires us to analyze the
interplay between two statutes—§ 51-197f, regarding
certification to appeal and § 51-199, regarding the
Supreme Court’s authority over writs of error.
   ‘‘When construing a statute . . . [General Statutes]
§ 1-2z directs us first to consider the text of the statute
itself and its relationship to other statutes. If, after
examining such text and considering such relationship,
the meaning of such text is plain and unambiguous and
does not yield absurd or unworkable results, extratex-
tual evidence of the meaning of the statute shall not
be considered.’’ (Internal quotation marks omitted.)
Callaghan v. Car Parts International, LLC, 329 Conn.
564, 570–71, 188 A.3d 691 (2018). In determining
whether the statutory language is plain and unambigu-
ous, ‘‘words and phrases [must] be construed according
to the commonly approved usage of the language . . . .
General Statutes § 1-1 (a). We ordinarily look to the
dictionary definition of a word to ascertain its com-
monly approved usage.’’ (Internal quotation marks
omitted.) State v. Gelormino, 291 Conn. 373, 380, 968
A.2d 379 (2009). Additionally, we must construe the
statute in conformity with prior case law interpreting
it. See State v. Moreno-Hernandez, 317 Conn. 292, 299,
118 A.3d 26 (2015) (‘‘[i]n interpreting the [statutory]
language . . . [we] are bound by our previous judicial
interpretations of the language and the purpose of the
statute’’ [internal quotation marks omitted]). If, how-
ever, after examining the ordinary meaning of the words
used in the statute and considering their meaning in
light of prior cases interpreting the statute, ‘‘the statu-
tory text at issue is susceptible to more than one plausi-
ble interpretation, we may appropriately consider
extratextual evidence.’’ (Internal quotation marks omit-
ted.) Callaghan v. Car Parts International, LLC,
supra, 571.
   First, we must determine whether this court loses
jurisdiction over a transferred writ of error in the
absence of a motion to transfer it back to this court
after the Appellate Court has issued a decision on the
writ of error and the matter no longer is pending before
the Appellate Court. We conclude that we have not lost
final jurisdiction.
   Section 51-199 contains four subsections, only three
of which are relevant to our analysis. Subsection (a)
provides that ‘‘[t]he Supreme Court shall have final and
conclusive jurisdiction of all matters brought before
it according to law, and may carry into execution all
its judgments and decrees and institute rules of practice
and procedure as to matters before it.’’ (Emphasis
added.) Subsection (b) then specifies which matters
must be brought directly to the Supreme Court
according to law, including writs of error. See General
Statutes § 51-199 (b) (‘‘[t]he following matters shall be
taken directly to the Supreme Court . . . writs of
error’’). This statutory provision codifies the historical
and well established common-law rule that ‘‘this court
[has] common-law jurisdiction over writs of error
. . . .’’ State v. Skipwith, 326 Conn. 512, 521, 165 A.3d
1211 (2017); see also State v. Assuntino, 173 Conn.
104, 110–12, 376 A.2d 1091 (1977) (‘‘It is clear that the
common-law writ of error was adopted by Connecticut
as part of its own common law. No statute has expressly
abrogated that law. . . . [T]he writ, at common law,
lies to this court from a judgment of the Court of Com-
mon Pleas.’’ [Citations omitted.]). Thus, when a writ
of error is filed with this court—as this one was—
subsections (a) and (b) of § 51-199 together clearly and
explicitly grant this court ‘‘final and conclusive jurisdic-
tion’’ over it.
   Finally, subsection (c) of § 51-199 permits the
Supreme Court to transfer ‘‘causes,’’ including writs of
error, from itself to the Appellate Court and, conversely,
from the Appellate Court to itself: ‘‘The Supreme Court
may transfer to itself a cause in the Appellate Court.
. . . [T]he Supreme Court may transfer a cause or class
of causes from itself . . . to the Appellate Court. The
court to which a cause is transferred has jurisdiction.’’
See State v. Skipwith, supra, 326 Conn. 515 n.3 (includ-
ing writ of error as cause that may be transferred from
Supreme Court to Appellate Court under § 51-199 [c]);
Maurice v. Chester Housing Associates Ltd. Partner-
ship, 188 Conn. App. 21, 24 n.5, 204 A.3d 71 (2019)
(same). This plain and unambiguous language makes
clear that subsection (c) expands the jurisdiction of the
Appellate Court; it does not limit the jurisdiction of the
Supreme Court.
    Specifically, subsection (b) of § 51-199 requires that
writs of error be brought directly to the Supreme Court,
and, thus, the Appellate Court normally lacks jurisdic-
tion over them. Subsection (c) of § 51-199, however,
extends the Appellate Court’s jurisdiction to hear and
decide writs of error if the Supreme Court has trans-
ferred a writ of error to the Appellate Court. But even
though the plain language of subsection (c) expressly
expands the jurisdiction of the Appellate Court to
include writs of error upon transfer, no language
expressly divests this court of the ‘‘final jurisdiction’’
over writs of error that subsection (a) of § 51-199 con-
fers. See Callaghan v. Car Parts International, LLC,
supra, 329 Conn. 571 (we must interpret text of statute
itself in context of its relationship to other statutes);
see also Fedus v. Planning & Zoning Commission, 278
Conn. 751, 778–79, 900 A.2d 1 (2006) (to extent that
statute limits or deprives court of jurisdiction, legisla-
ture’s intent to do so must be explicitly expressed).
‘‘[I]n the absence of any constitutional provision or
statute depriving this court of its common-law jurisdic-
tion over writs of error, this court has jurisdiction
. . . .’’ State v. Skipwith, supra, 326 Conn. 521.3 Nothing
in subsection (c) remotely suggests that by transferring
a writ of error to the Appellate Court, this court loses
its authority to make the final determination over that
writ of error.4
   Although it is clear that § 51-199 does not divest this
court of final jurisdiction over transferred writs of error,
the means by which a plaintiff in error or a defendant
in error may seek review of the Appellate Court’s judg-
ment on a transferred writ of error is perhaps less clear.
Section 51-199 itself provides no guidance.
   Section 51-197f, however, governs petitions for certi-
fication to appeal: ‘‘Upon final determination of any
appeal by the Appellate Court, there shall be no right
to further review except the Supreme Court shall have
the power to certify cases for its review upon petition
by an aggrieved party or by the appellate panel which
heard the matter.’’ (Emphasis added.) Our General Stat-
utes do not define the term ‘‘appeal.’’ Turning to the
dictionary definition of the term, we observe that
‘‘appeal’’ is defined broadly. See, e.g., Black’s Law Dic-
tionary (10th Ed. 2014) p. 117 (defining ‘‘appeal’’ as ‘‘[a]
proceeding undertaken to have a decision reconsidered
by a higher authority; esp., the submission of a lower
court’s or agency’s decision to a higher court for review
and possible reversal’’); see also Ballentine’s Law Dic-
tionary (3d Ed. 1969) p. 82 (defining appeal as ‘‘[a]ny
form of appellate review other than by one of the
extraordinary writs’’).5 This broad definition is not pre-
cise as to whether it includes writs of error. It is plausi-
ble, however, for this broad definition of the term
‘‘appeal,’’ comprising any form of appellate review, to
include writs of error, which clearly constitute a form
of appellate review and are defined similarly as an
appeal. See Ballentine’s Law Dictionary, supra, p. 1380
(defining ‘‘writ of error’’ as ‘‘[a] commission by which
the judges of one court are authorized to examine a
record on which a judgment was given in another court,
and affirm or reverse that judgment according to law’’);
see also Chipman v. Waterbury, 59 Conn. 496, 497, 22
A. 289 (1890) (same).
   Additionally, although our rules of practice may use
the term ‘‘appeal’’ to refer to appeals by parties from
final judgments; see Practice Book § 61-1; when pre-
viously interpreting the scope of the term ‘‘appeal’’ in
relation to § 51-197f, we have construed the term
broadly and have held that this court may grant certifi-
cation to appeal pursuant to § 51-197f to challenge
orders for which appellate review would be ‘‘tanta-
mount’’ to an appeal. See In re Judicial Inquiry No.
2005-02, 293 Conn. 247, 258, 977 A.2d 166 (2009). Thus,
in light of the commonly approved usage of the term
‘‘appeal’’ and prior cases interpreting § 51-197f, the term
‘‘appeal’’ for purposes of § 51-197f clearly and unambig-
uously is broadly defined to encompass any review
of a lower court’s decision by a higher court that is
‘‘tantamount’’ to an appeal brought by a party from a
final judgment. To determine whether a proceeding is
tantamount to an appeal, this court has focused on
whether the legislature intended this court or another
court to be the court of last resort.
  For example, in In re Judicial Inquiry No. 2005-02,
supra, 293 Conn. 258–59, this court held that a petition
for review of a three judge panel determination regard-
ing statutory authorization to disclose the state’s appli-
cation for a grand jury investigation under General
Statutes § 54-47g was ‘‘tantamount to an ‘appeal’ within
the meaning of § 51-197f.’’ In reaching this holding, we
recognized that the language of § 54-47g (a) contem-
plated an appeal from such a panel’s ruling: ‘‘ ‘[a]ny
person aggrieved by an order of the panel shall have
the right to appeal such order by filing a petition for
review with the Appellate Court . . . .’ ’’ (Emphasis
omitted.) Id., 259, quoting General Statutes § 54-47g (a).
Although a petition for review perhaps does not fall
under a narrow definition of the term ‘‘appeal,’’ we
concluded that the language in § 54-47g was ‘‘a strong
indication that the legislature did not intend for the
Appellate Court to be the court of last resort with
respect to the review of grand jury panel orders.’’ In
re Judicial Inquiry No. 2005-02, supra, 259.
   Analogously, although § 51-199 does not use the term
‘‘appeal’’ in relation to the mechanism by which this
court may review the Appellate Court’s judgment on a
writ of error, a writ of error also is ‘‘tantamount to an
appeal’’ for two reasons. First, like § 54-47g in In re
Judicial Inquiry No. 2005-02, the language used in
§ 51-199 provides a strong indication that the legislature
did not intend for the Appellate Court to be the court
of last resort with respect to the review of trial court
orders that give rise to writs of error. As discussed
previously, although the Supreme Court may transfer
writs of error to the Appellate Court, § 51-199 (a) specifi-
cally confers on the Supreme Court final and conclusive
jurisdiction over writs of error. Nothing in subsection
(c) of § 51-199 suggests that the legislature intended
for the Supreme Court to lose this authority upon trans-
ferring a writ of error. Rather, we read the statutes as
more logically manifesting a legislative intent for the
Supreme Court to be the court of last resort in these
matters. Thus, as this court is the court of last resort
in this state, it would be an illogical and bizarre result
if the transfer of a writ of error to the Appellate Court
divested this court of final jurisdiction in the absence
of an express intent by the legislature to do so. See
Raftopol v. Ramey, 299 Conn. 681, 703, 12 A.3d 783
(2011) (‘‘it is axiomatic that those who promulgate stat-
utes . . . do not intend to promulgate statutes . . .
that lead to absurd consequences or bizarre results’’
[internal quotation marks omitted]).6
   Second, writs of error and appeals share many fea-
tures in common. The writ of error was the predecessor
to the appeal and, in many ways, was the first form of
appeal: ‘‘Prior to the enactment of the appeals statute
in 1882, chapter 50 of the 1882 Public Acts, there were
no appeals as of right in this state. . . . The writ of
error is the common-law method, and formerly the only
method in this [s]tate, of carrying up a cause from an
inferior to a higher court for the revision of questions
of law.’’ (Citations omitted; internal quotation marks
omitted.) Haylett v. Commission on Human Rights &
Opportunities, 207 Conn. 547, 550, 541 A.2d 494 (1988).
‘‘The appeal . . . simply performs the office of the old
. . . writ of error . . . .’’ Schlesinger v. Chapman, 52
Conn. 271, 274 (1885). A writ of error is, thus, ‘‘the
functional equivalent of an ordinary appeal.’’ Simms v.
Warden, 229 Conn. 178, 184, 640 A.2d 601 (1994).
   It is true that appeals and writs of error are procedur-
ally distinct in how they are filed. Compare Practice
Book §§ 63-1 and 63-3 with Practice Book §§ 72-1
through 72-4. Like appeals, however, writs of error must
be taken from final judgments; Practice Book § 72-1
(a); and must conform to the rules of practice for
appeals. See Practice Book § 72-4. After they have been
filed, writs of error are therefore prosecuted, briefed,
and argued in the same manner as appeals.
   A primary distinction between appeals and writs of
error is that writs of error fill a gap left by appeals by
allowing nonparties aggrieved by a final judgment to
obtain review. See Bergeron v. Mackler, 225 Conn. 391,
391–92 n.1, 623 A.2d 489 (1993) (noting aggrieved non-
party cannot appeal under General Statutes § 52-263
but must instead file writ of error to obtain review of
final judgment); see also General Statutes § 52-263 (only
party aggrieved by final judgment of Superior Court
may appeal). Rather than setting writs of error apart
from appeals, however, this distinction confirms their
resemblance. A writ of error is the means by which a
nonparty may seek review of a final judgment. An
appeal is the means by which a party may seek review
of a final judgment. There is no distinction between a
writ of error and an appeal that justifies treating them
differently for purposes of § 51-197f.
   We therefore conclude that the Appellate Court’s
judgment on a transferred writ of error is tantamount
to an appeal for purposes of § 51-197f. Accordingly, this
court has jurisdiction to grant certification to appeal
from the Appellate Court’s judgment on Salinas’ trans-
ferred writ of error.
                            II
   Having determined that this court has jurisdiction to
grant certification to appeal from the Appellate Court’s
judgment on a transferred writ of error, we turn to
whether, nevertheless, the Appellate Court lacked sub-
ject matter jurisdiction due to a lack of an appealable
final judgment. We conclude that there was no final
judgment, and, thus, the writ of error must be dismissed
for lack of subject matter jurisdiction.
  The town argues that the Appellate Court did not
have subject matter jurisdiction over Salinas’ writ of
error because the trial court’s interlocutory discovery
order was not an appealable final judgment and did not
satisfy either prong of the test set forth in State v.
Curcio, supra, 191 Conn. 31,7 for obtaining appellate
review. See Practice Book § 72-1 (a) (‘‘[w]rits of error
for errors in matters of law only may be brought from
a final judgment of the Superior Court to the Supreme
Court’’). Specifically, it argues that the trial court’s
denial of Salinas’ motion for a protective order did not
terminate a separate and distinct proceeding because
the information sought will directly impact and is perti-
nent to the trial court’s ability to resolve the underlying
case. Additionally, relying on this court’s decision in
Niro v. Niro, 314 Conn. 62, 67–68, 100 A.3d 801 (2014),
the town contends that there would be no irreparable
harm to Salinas because he will be able to appeal from
the trial court’s order if he chooses to stand in contempt
for violating it. Finally, the town argues that no public
policy concerns in this case justify permitting Salinas
to appeal from an interlocutory discovery order.
   In response, Salinas argues that there was an appeal-
able final judgment because the denial of his motion
for a protective order terminated a separate and distinct
proceeding. Specifically, he argues that (1) there was
a clear and definite discovery order that constituted a
final and comprehensive ruling from which there can
be no further proceedings before the trial court that
affect him,8 and (2) he is a nonparty who is not involved
in the underlying lawsuit in any way. He further argues
that the discovery order is not related to or intertwined
with the underlying case because the trial court does not
require the information sought to resolve the underlying
case. In particular, he argues that his appraisal reports
pertain to the value of the property in 2010 and 2011,
whereas the underlying case centers on the value of
the property in 2012. We disagree with Salinas that the
trial court’s ruling was immediately appealable.
   The following additional facts are relevant to the
resolution of this issue. During the course of pretrial
discovery, the town obtained two appraisal reports
commissioned by the bank and authored by Salinas
containing his opinions regarding the value of the prop-
erty as of October 6, 2010, and July 12, 2011. Because
the expert appraisal report independently obtained by
Redding Life contained property values drastically
lower than the property values listed in Salinas’ reports,
the town sought to depose Salinas to understand the
difference in values. The town filed a motion for a
commission to take an out-of-state deposition of Sali-
nas. In that motion, the town listed Salinas’ qualifica-
tions as an appraiser, stated that he had appraised the
property in 2010 and 2011 at values substantially in
excess of the value stated by the town’s assessor, and
sought ‘‘to depose . . . Salinas with respect to his
determination of [the] value[s] in these appraisals.’’
   Although the trial court granted the motion over Sali-
nas’ objection, no deposition ever has taken place.
There is therefore no record of what questions the town
and Redding Life would have asked Salinas. Although
it can be surmised from the town’s motion for a commis-
sion that the town would have asked Salinas about the
opinions contained in his reports, we do not know what
specific questions would be posed; nor do we know
what questions Redding Life, which also would be pre-
sent at and participating in the deposition, would ask
Salinas—questions regarding his preexisting opinions,
questions regarding new opinions, or merely questions
of fact as a fact based witness who had viewed the
property in 2010 and 2011.9
   With this factual context in mind, we turn to the legal
principles that guide our analysis. ‘‘Practice Book § 72-
1 (a) provides: ‘Writs of error for errors in matters of
law only may be brought from a final judgment of
the [S]uperior [C]ourt to the [S]upreme [C]ourt in the
following cases: (1) a decision binding on an aggrieved
nonparty . . . and (4) as otherwise necessary or appro-
priate in aid of its jurisdiction and agreeable to the
usages and principles of law.’ . . . The lack of a final
judgment deprives this court of subject matter jurisdic-
tion over a writ of error.’’ (Emphasis in original.)
McConnell v. McConnell, 316 Conn. 504, 510, 113 A.3d
64 (2015). Generally, ‘‘an order issued upon a motion
for discovery ordinarily is not appealable because it
does not constitute a final judgment, at least in civil
actions.’’ Abreu v. Leone, 291 Conn. 332, 344, 968 A.2d
385 (2009). Typically, a nonparty must be found in con-
tempt of a discovery order before it may appeal that
ruling. See id., 346–47.
   Nevertheless, appellate courts ‘‘may deem interlocu-
tory orders or rulings,’’ including discovery rulings, ‘‘to
have the attributes of a final judgment if they fit within
either of the two prongs of the test set forth in State
v. Curcio, [supra, 191 Conn. 31]. . . . Under Curcio
. . . interlocutory orders are immediately appealable
if the order or ruling (1) terminates a separate and
distinct proceeding or (2) so concludes the rights of the
parties that further proceedings cannot affect them.’’
(Internal quotation marks omitted.) Niro v. Niro, supra,
314 Conn. 67–68.
  In the present case, it is undisputed that the trial
court’s order denying Salinas’ motion for a protective
order was an interlocutory ruling that normally is not
appealable. Accordingly, the Appellate Court had juris-
diction only if the order satisfies the first or second
prong of Curcio. It satisfies neither.
                            A
   Our case law regarding whether a discovery order
may constitute an appealable final judgment under the
first prong of Curcio has undergone considerable
change in the last decade, which has created some
confusion.10 In Abreu v. Leone, supra, 291 Conn. 334,
the defendant, a minor child, filed a claim with the
Claims Commissioner seeking permission to bring an
action against the Department of Children and Families
(department) for personal injuries inflicted by Geo-
vanny M., the foster child of the plaintiff, Joseph Abreu.
As part of that underlying action, to which Abreu was
not a party, a notice of deposition and subpoena duces
tecum were issued to Abreu. Id., 334–35. Abreu then
filed an independent action seeking a protective order
on the ground that, pursuant to General Statutes § 17a-
28, he was prohibited from disclosing information about
a foster child. Id., 335. The trial court allowed the depo-
sition to go forward on the ground that the precise
questions the parties would pose were unknown, and,
thus, it was not clear if the defendant might seek other
information that was not protected by § 17a-28. Id. At
the deposition, when the parties disagreed about the
scope of the trial court’s order, counsel placed all dis-
puted questions on the record and then sought clarifica-
tion from the court. Id., 336. The trial court ordered
that certain specific questions be answered. Id., 337.
The department appealed from that order. Id., 337–38.
   In determining whether there was a final judgment,
this court in Abreu determined that the discovery order
at issue fell within the first prong of Curcio because a
separate and distinct proceeding had terminated. Id.,
344–45. The reasoning for this holding was twofold.
First, this court explained that ‘‘there are no further
proceedings before the Superior Court involving
[Abreu] because the questions have been propounded
and the trial court unequivocally has ruled what must
occur—certain identified questions must be answered.
. . . [I]t is known whether [Abreu] will refuse to answer
the contested questions put to him by the defendant,
and it is known whether the trial court will uphold
the ‘privilege’ as to the questions.’’ (Citation omitted;
emphasis omitted.) Id., 345–46. Although Abreu could
later be held in contempt and then appeal, ‘‘[b]ecause
. . . the specific questions have been propounded and
the trial court has ruled unequivocally what must occur,
we can only regard the posture of the . . . case as the
functional equivalent of that situation.’’ Id., 347.
   Second, this court explained that ‘‘although the appel-
late final judgment rule is based partly on the policy
against piecemeal appeals and the conservation of judi-
cial resources . . . there is a counterbalancing factor
in this situation.’’ (Citation omitted; internal quotation
marks omitted.) Id. Specifically, ‘‘[r]equiring the post-
ponement of an appeal of the order until [Abreu] . . .
is forced to choose between being found in contempt
for his good faith attempt to comply with § 17a-28 (b)
and violating that statute, thereby subjecting himself to
criminal sanctions, would discourage participation by
otherwise willing foster parents and thus undermine
the goals of that system. Either option also puts the
foster child in jeopardy.’’ Id., 348.
  This court has since explained that our holding in
Abreu established three guiding principles: ‘‘First, the
court’s focus in determining whether there is a final
judgment [under the first prong of Curcio] is on the
order immediately appealed, not [on] the underlying
action that prompted the discovery dispute. . . . Sec-
ond, determining whether an otherwise nonappealable
discovery order may be appealed is a fact specific
inquiry, and the court should treat each appeal accord-
ingly. . . . Third, although the appellate final judgment
rule is based partly on the policy against piecemeal
appeals and the conservation of judicial resources . . .
there [may be] a counterbalancing factor that militates
against requiring a party to be held in contempt in order
to bring an appeal from a discovery order.’’ (Citations
omitted; emphasis omitted; internal quotation marks
omitted.) Woodbury Knoll, LLC v. Shipman & Good-
win, LLP, 305 Conn. 750, 760–61, 48 A.3d 16 (2012).
   Subsequently, and with these guiding principles in
mind, this court in Woodbury Knoll, LLC, was faced
with whether the denial of a motion to quash a subpoena
duces tecum was an appealable final judgment. Id., 752–
53. The defendants in error, who were the defendants in
an underlying legal malpractice action, sought materials
allegedly protected by the attorney-client privilege and
work product doctrine from the plaintiff in error, a law
firm that was a nonparty to the underlying action. Id.
The trial court denied the motion to quash and later
issued a thorough articulation as to which documents
were discoverable and why, from which the plaintiff in
error appealed. Id., 754–55. This court held that the
discovery order satisfied the first prong of Curcio.
Id., 757.
   However, this court’s reasoning in Woodbury Knoll,
LLC, differed somewhat from its reasoning in Abreu.
As in Abreu, the court held that the discovery order
terminated a separate and distinct proceeding because
there was ‘‘a clear and definite discovery order,’’ where
the specific ‘‘questions have been propounded and the
trial court has unequivocally ruled . . . .’’ (Internal
quotation marks omitted.) Id., 761. Unlike Abreu, the
court also emphasized that the plaintiff in error was
not a party to the underlying action. Id. For these two
reasons ‘‘alone,’’ the court in Woodbury Knoll, LLC, held
that the first prong of Curcio was satisfied. Id., 762.11
   Nonetheless, the court in Woodbury Knoll, LLC, went
on to hold that ‘‘there [also were] compelling policy
reasons not to require [the plaintiff in error] to be sub-
jected to a contempt ruling in order for it to obtain
appellate review of the discovery order’’; id.; because
it would be unjust ‘‘to apply our final judgment jurispru-
dence in a manner that requires a nonparty attorney,
in his or her role as an officer of the court, to disobey
a court order as the sole means of raising a good faith
challenge to a discovery order in order to satisfy his
or her professional obligation to the client.’’ Id., 766. In
a footnote, the court noted that ‘‘policy concerns are
not a factor under either prong of Curcio, and, accord-
ingly, it would be inappropriate to rely on policy alone
to justify allowing an appeal under Curcio.’’ (Emphasis
added.) Id., 762 n.10.
   Even more recently, this court has clarified its hold-
ings in Abreu and Woodbury Knoll, LLC. In Niro v.
Niro, supra, 314 Conn. 62, the trial court in a marriage
dissolution case ordered nonparties, the family mem-
bers and business partners of the defendant, to produce
specific business and personal financial records that
were essential for the court to determine the state of
the defendant’s finances and to distribute equitably the
marital assets. Id., 65–66. This court held that the trial
court’s order was not a final judgment under either
prong of Curcio. Id., 67. In determining that the first
prong was not satisfied, this court summarized the hold-
ing of Woodbury Knoll, LLC, as relying on the fact that
there was a clear, definite, final and comprehensive
order, and that the plaintiff was a nonparty not involved
in the underlying lawsuit in any way. We explained in
Niro that although the discovery order was directed at
a nonparty, it was ‘‘intertwined with the underlying
dissolution proceeding because the information subject
to disclosure will contribute to the trial court’s knowl-
edge of [the defendant’s] assets and its ability to per-
form its statutory duty of equitably distributing the
marital estate.’’ Id., 72. Thus, this court shifted its focus
from whether the nonparty was involved in the underly-
ing action, an important consideration in Woodbury
Knoll, LLC, to whether the information possessed by
the nonparty was involved or intertwined with the
underlying action.
   This court therefore explained in McConnell v.
McConnell, supra, 316 Conn. 504, that, in Niro, it had
clarified its holding in Woodbury Knoll, LLC: ‘‘We have
recently clarified . . . that the relevant discovery
order [in Woodbury Knoll, LLC] was a final judgment
under the first prong of Curcio and, therefore, could
be challenged by way of a writ of error . . . not based
solely on the fact that [the plaintiff in error] was a
nonparty to the underlying action, but . . . also based
on the fact that the discovery order . . . was not inter-
twined with the underlying proceeding. . . . [A] dis-
covery order directed at a nonparty does not arise from
a separate and distinct proceeding, but is intertwined
with the underlying action when the information sought
in the order is required by the finder of fact to resolve
the issues raised in that action.’’ (Citation omitted; inter-
nal quotation marks omitted.) Id., 512. In McConnell,
this court held that the first prong of Curcio was not
satisfied because the trial court’s discovery order
sought information that was not available any other
way, as all other witnesses had invoked their fifth
amendment right not to testify, and the order was
directed at materials that were required by the trial
court to resolve the issues that had been raised in the
underlying probate appeal. Id., 512–13. Thus, the discov-
ery order was inextricably intertwined with the underly-
ing probate proceeding, to which the plaintiffs in error
were not parties. Id., 513. Because the information was
required by the fact finder to resolve the issues raised
in the underlying case, the court ruled that there was
no final judgment. Id.
  In sum, in light of Abreu, Woodbury Knoll, LLC, Niro
and McConnell, an interlocutory discovery order is an
appealable final judgment under the first prong of Cur-
cio only if the trial court has issued a clear and unequivo-
cal order that is sufficiently definite, specific, and
comprehensive concerning a discovery request served
on a nonparty for information that is not required to
resolve the underlying issue. In the present case, the
order at issue does not satisfy the first prong of Curcio
because there was no clear and unequivocal trial court
order. Specifically, the trial court’s discovery order was
not sufficiently definite, specific, or comprehensive.
   Unlike in Abreu, Woodbury Knoll, LLC, and Niro, in
which the trial court ruled on the specific questions
and documents at issue, in the present case, the specific
questions that the parties would pose to Salinas are
unknown. Although the town has stated that its primary
purpose for deposing Salinas is to authenticate his
reports, it also has conceded on numerous occasions
that its questions would pertain to a broader subject
matter—his reports in general and his opinions as to
the value of the property more specifically. Redding
Life has not stated on the record the nature or specifics
of its potential questions. And Salinas has refused to
testify at all, asserting that he has an absolute privilege
from testifying. Although the court’s articulation of its
order specifically stated that Salinas could be deposed
as to preexisting opinions, nothing in its order limits the
questioning to this topic. Without knowing the precise
questions that will be asked at the deposition, this court
cannot determine whether any privilege, if one even
exists, applies.
   Even if we assume that Salinas has an absolute privi-
lege not to testify regarding his unretained expert opin-
ions, without speculating, we cannot determine on this
record whether this privilege applies to all questions
that may be asked at the deposition. No privilege exists
that would prohibit the town from deposing Salinas
altogether, and Salinas does not argue for such an
expansive privilege. For example, even an absolute priv-
ilege would not prevent the town and Redding Life from
deposing Salinas as a fact witness or as a keeper of
records to establish the admissibility of his reports as
business records. See Conn. Code Evid. § 8-4. Although
the town represented that it sought to depose Salinas
about the value of the property as stated in his reports,
some of its (or Redding Life’s) questions may be purely
fact based, concerning, for example, what the property
looked like when Salinas viewed it. Such information
may be used to justify a change in property value if the
property has been altered since the time of Salinas’
reports, without requiring Salinas to give an expert
opinion.
   Because the record does not contain the questions
that would be posed to Salinas, it is unclear which, if
any, questions would be privileged. There is no reason
the parties—including Redding Life, which has not par-
ticipated in this appeal—could not have done as the
parties in Abreu did: attend a deposition and make
a record of the specific questions that seek allegedly
privileged information, and then request a further ruling
from the trial court on particular questions. Instead,
without such a record, Salinas essentially seeks an advi-
sory opinion, requesting a decision regarding the exis-
tence of an unretained expert privilege in the event that
privileged questions are posed to him at the deposition.
We are not prepared to issue such an advisory opinion
recognizing a new privilege for expert witnesses on
this record. See, e.g., Echavarria v. National Grange
Mutual Ins. Co., 275 Conn. 408, 419–20, 880 A.2d 882
(2005) (‘‘[W]e have consistently held that we do not
render advisory opinions. . . . [W]here the question
presented is purely academic, we must refuse to enter-
tain the appeal.’’ [Internal quotation marks omitted.]);
McDonnell v. Maher, 3 Conn. App. 336, 339, 488 A.2d
461 (1985) (‘‘[w]ithout an actual controversy, the case
is a hypothetical tempest in an appellate teapot’’). The
requirement of a definite and comprehensive order
under the first prong of Curcio is not merely a technical
rule but, rather, enables this court to see the whole
picture when reviewing an interlocutory order. In the
absence of specificity, we are left in the dark, attempting
to determine the scope of an exception, assuming one
exists, when such an exception may not even apply to
the case at hand.
   Salinas responds that the present discovery order is
analogous to, not distinguishable from, the discovery
order in Abreu because no further proceedings involve
him, as he cannot be held in contempt in Connecticut,
and, thus, the discovery order terminated a separate
and distinct proceeding. Although it is true that, in
Abreu, this court noted that under the first prong of
Curcio, further proceedings would not involve Abreu
because the proceedings were the equivalent of con-
tempt proceedings; Abreu v. Leone, 291 Conn. 347; it
is clear from the evolution of our case law that, as
applied to discovery orders, the first prong does not
focus on whether further proceedings involve the non-
party deponent, but on whether further proceedings
require the information possessed by the nonparty. See
McConnell v. McConnell, supra, 316 Conn. 512; Niro
v. Niro, supra, 314 Conn. 72. However, because we
determine that there was no clear and unequivocal
order, we need not determine whether the information
at issue was required by the trial court to resolve the
issues raised in the underlying action, as both are
required to satisfy the first prong of Curcio. To the
extent that Salinas is arguing that further proceedings
do not and cannot affect him, such an argument is more
appropriately considered under the second prong of
Curcio. See part II B of this opinion (focusing specifi-
cally on whether Salinas’ rights can be vindicated in
the future through further proceedings); see also Niro
v. Niro, supra, 67–69.
   Accordingly, the discovery order at issue did not ter-
minate a separate and distinct proceeding under the
first prong of Curcio because there was no clear and
unequivocal order.
                            B
   Alternatively, Salinas contends that the discovery
order was an appealable final judgment because no
further proceedings before the trial court can affect
him. This argument, if convincing, would permit him
to bring a writ of error under the second prong of
Curcio. We agree with the town, however, that there are
further proceedings that could affect him. Specifically,
Salinas may be held in contempt by the trial court for
failing to comply with the discovery order, which then
would constitute an appealable final judgment. See Niro
v. Niro, supra, 314 Conn. 73 (nonparty may appeal from
discovery order in future if held in contempt for viola-
tion of order).
  Salinas argues that he could not be held in contempt
by a Connecticut court because the subpoena was
served on him in Florida for a deposition in Florida,
and, thus, any action to enforce the subpoena or hold
him in contempt for not complying with it would need
to be brought in a Florida court. This argument fails to
bring him within Curcio’s second prong for a variety
of reasons.
   First, it may be true that a Florida court would have
been an appropriate place for Salinas to seek a protec-
tive order and for the town to initiate contempt proceed-
ings. See Practice Book § 13-28 (e) and (f); see also
Cassinelli Bros. Construction Co. v. Gray, Superior
Court, judicial district of Stamford-Norwalk, Docket
No. CV-XX-XXXXXXX-S (May 9, 1996) (16 Conn. L. Rptr.
629, 629) (‘‘[a]lthough this court can issue a commission
to take an out-of-state deposition . . . the New York
court will have to issue a subpoena to compel atten-
dance . . . [and] make any appropriate order in aid
of taking such deposition’’ [internal quotation marks
omitted]). Salinas, however, did not seek a protective
order in Florida. Rather, he requested such an order
from the Connecticut Superior Court. We presume that,
having invoked the jurisdiction of the Connecticut court
system, Salinas will comply with Connecticut’s resolu-
tion of his challenge to the subpoena. If Salinas never
had filed a motion for a protective order in the Connecti-
cut Superior Court, the Connecticut courts most likely
would not be able to hold Salinas in contempt for failing
to comply with the subpoena. Because Salinas sought
relief from the Connecticut court system, however, the
trial court may enforce the resulting order, and Salinas
may be held in contempt for violating it. See, e.g., Noll
v. Hartford Roman Catholic Diocesan Corp., Docket
No. CV-XX-XXXXXXX-S, 2008 WL 4635591, *7 (Conn.
Super. September 26, 2008) (‘‘This court has jurisdiction
over the parties to enforce its orders and to compel
parties to obey its rules. . . . [The defendant witness,
who resided in Virginia] did not avail himself of the
opportunity to seek a protective order in Virginia [but
rather sought one in Connecticut].’’).12
  After the trial court declined to issue the protective
order, Salinas sought review from this court and our
Appellate Court. We are willing to provide that review
so long as he appeals from a final judgment under our
law. Salinas, however, wants to have his cake and to
eat it, too. He seeks review from this court to obtain a
protective order but also argues that the Connecticut
courts have no power over him for purposes of
contempt.
   Second, although it is true that a Connecticut court
could not enforce the subpoena at issue as a contempt
sanction because it was issued by an out-of-state-
authority to an out-of-state witness; see Struckman v.
Burns, 205 Conn. 542, 552, 534 A.2d 888 (1987) (‘‘the
defendant does not have the power by subpoena to
force an out-of-state witness to travel to Connecticut
for trial’’); that does not mean the court cannot hold
Salinas in contempt for violating a discovery order that
was the byproduct of his having sought aid from the
Connecticut court system. See Practice Book § 1-13A
(a) (‘‘[a]ny person . . . misbehaving or disobeying any
order of a judicial authority in the course of any judicial
proceeding may be adjudicated in contempt and appro-
priately punished’’). The court’s power to impose sanc-
tions for contempt is not limited to forcing a witness
to testify. See Wehrhane v. Peyton, 134 Conn. 486, 496,
58 A.2d 698 (1948) (explaining that although certain
orders, such as injunctions, may not be enforced against
nonresidents, there are other ‘‘means of punishing a
violator and that is to deny him any aid from courts of
the state . . . until he has purged himself of the con-
tempt’’); see also Evans v. General Motors Corp., 277
Conn. 496, 523, 893 A.2d 371 (2006) (court has discretion
to determine which sanctions to impose for contempt);
Practice Book § 1-21A (sanctions for civil contempt may
include fines). Even if sanctions will be of no use or are
unenforceable in Connecticut, a party is not prevented
from moving for a finding of contempt. See Rizzuto v.
Davidson Ladders, Inc., 280 Conn. 225, 240–41, 905
A.2d 1165 (2006) (explaining that even if sanctions are
not useful, party may still move for finding of contempt).
Moreover, the question of enforcement of a Connecticut
order of contempt is not at issue for present purposes;
the only issue is whether further proceedings could
affect Salinas, and the answer to that question is yes,
because contempt proceedings may be initiated
against him.
  Third, the case on which Salinas relies to establish
that he cannot be held in contempt by a Connecticut
court, Lougee v. Grinnell, 216 Conn. 483, 486–87, 582
A.2d 456 (1990), overruled in part on other grounds by
State v. Salmon, 250 Conn. 147, 735 A.2d 333 (1999), is
distinguishable. In Lougee, the underlying civil action
was pending in Texas. Id., 484–85. The plaintiff in that
underlying case applied to the Superior Court in Con-
necticut for a subpoena to force Virginius B. Lougee,
a nonparty who lived in Connecticut, to appear at a
deposition in Connecticut. Id., 485–86. Lougee moved
to quash the subpoena and for a protective order in
Connecticut Superior Court. Id., 486. The trial court
denied Lougee’s motion. Id. Lougee appealed, and this
court held that there was an appealable final judgment
under the first prong of Curcio because ‘‘the sole judi-
cial proceeding instituted in Connecticut concerned the
propriety of [the] deposition subpoena, a proceeding
that will not result in a later judgment from which
[Lougee could] then appeal.’’ (Internal quotation marks
omitted.) Id., 487.
   Thus, Lougee did not involve, as the present case
does, whether a nonresident, nonparty may be held in
contempt for violating a discovery order for purposes
of the second prong of Curcio. Rather, Lougee involved
a discovery order that was the only portion of the under-
lying case pending in a Connecticut court. This court
made no suggestion in Lougee that the reason why
further proceedings would not affect Lougee was
because the trial court was incapable of holding him
in contempt. Rather, the focus of our decision in Lougee
was that, because the discovery order was the sole
judicial proceeding instituted in Connecticut, the trial
court’s ruling terminated a separate and distinct pro-
ceeding under Curcio’s first prong. Id. Unlike the situa-
tion in Lougee, the discovery order in the present case
is not the sole judicial proceeding instituted in Connecti-
cut. Rather, the discovery order at issue is part of an
underlying civil action instituted in Connecticut. Addi-
tionally, as explained in part II A of this opinion, the
discovery order in the present case did not terminate
a separate and distinct proceeding because it was not
a clear and definite order, which distinguishes it from
the discovery order in Lougee.
   Finally, requiring Salinas to appeal from an order of
contempt does not raise an important counterbalancing
public policy in favor of permitting an interlocutory
appeal. Such a result does not violate justice or public
policy in the same way as requiring the foster parent
in Abreu or the nonparty law firm in Woodbury Knoll,
LLC, to choose between contempt and violating a law or
ethical code. In the absence of an overriding, important
public policy consideration, requiring Salinas to appeal
from a finding of contempt ensures that there is an
actual live controversy in which Salinas’ legally pro-
tected interest has been adversely affected. See Slimp
v. Dept. of Liquor Control, 239 Conn. 599, 609, 687 A.2d
123 (1996) (‘‘courts and parties [should not be] vexed
by suits brought to vindicate nonjusticiable interests
and . . . judicial decisions which may affect the rights
of others [should be] forged in hot controversy, with
each view fairly and vigorously represented’’ [internal
quotation marks omitted]). Once Salinas attends the
deposition, objects on the record to specific questions,
and a trial court decides which, if any, questions he
must answer, the courts will be better positioned to
determine not only whether an unretained expert privi-
lege exists, but if such a privilege even applies in this
case. As the record now stands, Salinas is requesting
this court to decide this issue in a vacuum.
   Accordingly, the discovery order does not satisfy
either prong of Curcio and thus does not constitute an
appealable final judgment. Therefore, Salinas’ writ of
error must be dismissed for lack of subject matter juris-
diction.13
  The judgment of the Appellate Court is reversed and
the case is remanded to that court with direction to
dismiss the writ of error for lack of subject matter juris-
diction.
      In this opinion the other justices concurred.
  1
     Because the writ of error should have been dismissed for lack of a final
judgment, we do not reach and are not prepared to recognize whether a
qualified unretained expert privilege exists. See part II A of this opinion.
   2
     Salinas suggests that this court may review the Appellate Court’s decision
on a transferred writ of error only if a party files a motion for reconsideration
with the Appellate Court in tandem with a motion to transfer to this court,
or by seeking certification to file a public interest appeal under General
Statutes § 52-265a.
   3
     Because we determine that in enacting subsection (c) of § 51-199, the
legislature did not intend to limit this court’s final jurisdiction over writs
of error, ‘‘[w]e express no opinion here as to whether such a statute would
pass muster under the state constitution.’’ State v. Skipwith, supra, 326
Conn. 521 n.11.
   4
     To the extent that § 51-199 is ambiguous, the legislative history of subsec-
tion (c) makes clear that the legislature did not intend to divest this court
of final jurisdiction over writs of error. The public act that created subsection
(c) was also the act by which the legislature implemented the constitutional
amendment creating the then new Appellate Court. See Public Acts, Spec.
Sess., June, 1983, No. 83-29, § 2 (Spec. Sess. P.A. 83-29). During the legislative
hearings on Spec. Sess. P.A. 83-29, it was made clear that the purpose for
creating the Appellate Court was to lessen the burden of the Supreme
Court’s caseload, but that the Supreme Court retained jurisdiction to exercise
discretion to decide which matters to hear. See 26 S. Proc., Pt. 16, 1983
Spec. Sess., p. 796, remarks of Senator Howard T. Owens, Jr. (‘‘The State
Supreme Court will retain jurisdiction in [c]lass A felonies, review the death
sentences, election or primary disputes, matters involving substantial public
interest and reprimands or censure of judges and [over] areas that they
should reserve exclusive jurisdiction. In other matters, the matters will go
to the Appellate Court or the Supreme Court who will exercise jurisdiction
to keep them.’’); 26 H.R. Proc., Pt. 31, 1983 Spec. Sess., p. 267, remarks of
Representative Richard D. Tulisano (‘‘[the bill] also would enable and allow
to address issues of statewide importance and develop statewide . . . inter-
pretations of the law in giving detailed and deep analysis to those cases
which are of importance to the general public’’).
   5
     A writ of error is not an extraordinary writ. See Black’s Law Dictionary,
supra, p. 1845 (An ‘‘extraordinary writ’’ is defined as ‘‘[a] writ issued by a
court exercising unusual or discretionary powers. Examples are certiorari,
habeas corpus, mandamus, and prohibition.’’); Ex parte Harding, 219 U.S.
363, 376, 31 S. Ct. 324, 55 L. Ed. 252 (1911) (establishing that writs of error
are different from extraordinary writs by holding that extraordinary writs
were not available where appeal or writ of error would lie); 33 A.L.R. 3d
448, 462 n.3, § 1 [a] (1970) (defining ‘‘appealability’’ as ‘‘the aptness or fitness
of a case for review by ordinary appellate procedures, including appeal and
writ of error but not including extraordinary writs such as certiorari, habeas
corpus, mandamus and prohibition’’); see also Clark v. Ewing, 196 S.W.2d
53, 55 (Tex. Civ. App. 1946) (‘‘Neither the writ of prohibition nor any other
extraordinary writ will be granted where there is an adequate remedy pro-
vided by law, such as an appeal or writ of error. Where these ordinary
remedies are complete and adequate, it is consistently held that the extraordi-
nary jurisdiction of an appellate court cannot be invoked.’’).
   6
     Notably, this court previously has granted certification to appeal from
judgments of the Appellate Court on transferred writs of error pursuant to
§ 51-197f. See State v. Skipwith, supra, 326 Conn. 516; Daniels v. Alander,
268 Conn. 320, 321–22, 844 A.2d 182 (2004). The cases Salinas cites in support
of his argument that a writ of error is not an appeal for purposes of § 51-
197f are distinguishable in that they either do not involve a writ of error or
another kind of order tantamount to an appeal; see State v. Ayala, 222 Conn.
331, 338–41, 610 A.2d 1162 (1992); or the statute governing the order at
issue did not intend for the Supreme Court to be the court of last resort in
that matter. See Grieco v. Zoning Commission, 226 Conn. 230, 231–33, 627
A.2d 432 (1993).
   7
     Under State v. Curcio, supra, 191 Conn. 31, an interlocutory order or
ruling may be immediately appealable if the order or ruling ‘‘(1) terminates
a separate and distinct proceeding or (2) so concludes the rights of the
parties that further proceedings cannot affect them.’’ (Internal quotation
marks omitted.) Niro v. Niro, 314 Conn. 62, 68, 100 A.3d 801 (2014).
   8
     Salinas argues only that there is a final judgment under the first prong
of Curcio, i.e., that the discovery order terminated a separate and distinct
proceeding. His arguments, however, combine and implicate both prongs of
Curcio. Accordingly, to the extent possible, we have separated his arguments
between the two prongs as appropriate.
   9
     At a hearing before the trial court on the bank’s objection to the town’s
notice of deposition, the town represented that at the deposition, it intended
to have Salinas authenticate his reports and, beyond that, would ask ques-
tions concerning the reports and the property’s market value, although
counsel was not certain of the specific questions he would pose because
he had not yet prepared for the deposition. Although both the town and
Redding Life represented that Redding Life would cross-examine Salinas at
the deposition, Redding Life could not specify the questions it intended to
ask. It was after this hearing that the trial court ordered the deposition
to proceed.
   Similarly, at oral argument before this court, although counsel for the
town stated that the town’s primary purpose for deposing Salinas was to
authenticate and provide a foundation for his reports, counsel also stated
that the town wanted Salinas to answer any questions the parties had about
the reports and to be available for cross-examination by Redding Life. Coun-
sel for the town did not state on the record what specific questions he
would ask Salinas but did explain that the town had questions regarding
foundation, methodology, and the market value of the property. He conceded
that Redding Life might pose questions that would challenge Salinas’ opin-
ions and go beyond questions necessary to authenticate the reports.
   10
      The lack of clarity in our case law might explain the Appellate Court’s
understandable reluctance to grant the town’s motion to dismiss Salinas’
writ of error. Salinas notes that no party has sought review of that decision.
This court, however, may raise the issue of subject matter jurisdiction at
any time sua sponte. E.g., Peters v. Dept. of Social Services, 273 Conn. 434,
441, 870 A.2d 448 (2005) (‘‘subject matter jurisdiction . . . may be raised
by a party, or by the court sua sponte, at any stage of the proceedings,
including on appeal’’).
   11
      Although the plaintiff in error in Abreu also was a nonparty, this court’s
analysis in that case did not center on that fact.
   12
      Salinas’ argument appears to implicate the court’s personal jurisdiction
over him. He has not, however, disputed personal jurisdiction. Thus, we do
not address that issue. See State v. Waz, 240 Conn. 365, 371 n.11, 692 A.2d
1217 (1997) (declining to address implication by state, which was not briefed,
that defendant may not have had standing to challenge police search of
parcel that contained illegal drugs).
   13
      Our conclusion that the Appellate Court lacked subject matter jurisdic-
tion over the writ of error because the underlying order from which the
writ arose did not constitute a final judgment necessarily means that there
was a lack of a final judgment when the writ originally was filed with this
court. Thus, we could have dismissed the writ ourselves when it originally
was filed with this court. Rather, this court transferred the writ of error
and motion to dismiss that writ to the Appellate Court, pursuant to § 51-
199 (c), which expressly permitted this court to transfer this ‘‘cause’’ to the
Appellate Court and extended jurisdiction to the Appellate Court to decide
the motion to dismiss. See State v. McCahill, 261 Conn. 492, 503, 811 A.2d
667 (2002) (‘‘our transfer authority by way of § 51-199 [c] is not limited to
a formal appeal, but encompasses causes’’). In light of this transfer, we
conclude that the appropriate course of action is to remand the case to the
Appellate Court with direction to dismiss the appeal for lack of subject
matter jurisdiction. See State v. Saucier, 283 Conn. 207, 221, 926 A.2d 633
(2007) (‘‘in a certified appeal, the focus of our review is not the actions of
the trial court, but . . . on the judgment of the Appellate Court’’ [citations
omitted; internal quotation marks omitted]). Finally, because we determine
that the Appellate Court lacked subject matter jurisdiction over the writ,
we do not reach the issues raised in the first two certified questions, as
the Appellate Court was without authority to determine that Connecticut
recognizes an unretained expert privilege. See Sastrom v. Psychiatric Secu-
rity Review Board, 291 Conn. 307, 315, 968 A.2d 396 (2009) (‘‘[a] court
lacks discretion to consider the merits of a case over which it is without
jurisdiction’’ [internal quotation marks omitted]).